                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                           Chlarens Orsland
Corporation Counsel                            100 CHURCH STREET                                      (212) 356-2086
                                               NEW YORK, NY 10007                              corsland@law.nyc.gov



                                                                    January 3, 2020



        Via ECF

        Hon. Vernon S. Broderick
        Hon. George B. Daniels
        United States District Court
        Southern District of New York
        New York, N.Y. 10007

                      Re: Franco et al. v. Carranza et al.
                          19 CV 11937 (GBD)

        Dear Judge Broderick and Judge Daniels:

                        On behalf of Defendants in the above-referenced action, we write to seek
        clarification of an Order To Show Cause (Dkt. No. 4) (“Order”), entered yesterday apparently by
        Judge Broderick. As Judge Broderick will recall, and as Judge Daniels may be aware, the parties
        appeared yesterday before Judge Broderick as the Part 1 judge because, we were told, Judge
        Daniels is out of the office this week. At this appearance, Judge Broderick ordered a briefing
        schedule on Plaintiffs’ application for preliminary injunctive relief. Because the briefing
        schedule is at odds with the Order, we write to ask that the Order be modified in light of the
        previously agreed-upon briefing schedule.

                        Although the Order requires an appearance by all counsel on January 8, 2020 at
        9:45 a.m., a briefing schedule was set yesterday as follows: Defendants’ opposition papers due
        by noon on January 13, 2020, and Plaintiffs’ reply due by close of business on January 14, 2020.
        An appearance date was not set in contemplation of Judge Daniels’ return next week. It appears
        that the Order and Judge Broderick’s Minute Entry, filed earlier and confirming the briefing
        schedule, are in conflict with each other.

                       Accordingly, we respectfully request that the Order be modified to first allow
        briefing by the schedule ordered by Judge Broderick at the initial appearance. Second, we
        respectfully request that any appearance before Judge Daniels be scheduled at the Court’s
        convenience after January 14, 2020, when Plaintiffs’ application will be fully briefed.
                This is the first such request Defendants have made. We have communicated
with Karl Ashanti, Esq., Plaintiffs’ counsel, and though Mr. Ashanti conceded in Court before
Judge Broderick that there is no risk of harm to the Student K.C., imminent or otherwise, he now
refuses to consent to this request. As his explanation for this refusal, counsel asked that we
reproduce the following, verbatim: “Pendency is a procedural right, concerning which ‘access to
immediate interim relief is essential for the vindication of this particular IDEA right.’ Murphy
v. Arlington Cent. Sch. Dist. Bd. of Educ., 297 F.3d 195, 200 (2d Cir. 2002) (emphasis added);
see also Arlington Cent. Sch. Dist. v. L.P., 421 F. Supp. 2d 692, 696 (S.D.N.Y. 2006)
(‘Pendency has the effect of an automatic injunction, which is imposed without regard to such
factors as irreparable harm, likelihood of success on the merits, and a balancing of the
hardships.’) (citing Zvi D. v. Ambach, 694 F.2d 904, 906 (2d Cir. 1982)) (emphasis added).”

              We appreciate the Court’s consideration of this matter.



                                                           Respectfully yours,

                                                                  s/

                                                           Chlarens Orsland
                                                           Assistant Corporation Counsel

                                                           Andrew J. Rauchberg
                                                           Assistant Corporation Counsel

cc:    Counsel of record
       Via ECF




Application GRANTED. The parties will abide by the briefing schedule
set by Judge Broderick on January 2, 2020 (Dkt. #4). The show cause
hearing is hereby ADJOURNED sine die. The Court will schedule the show
cause hearing at a later date, if necessary.

Dated:         January 7, 2020                        SO ORDERED.
               New York, New York




                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE



                                               2
